                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                 CIVIL ACTION NO.: 1:16-CV-01044-CCE-LPA

DAVID CLARK, et al.,                               REPLY IN SUPPORT OF
         Plaintiffs,                          DEFENDANTS’ MOTION TO STRIKE
    v.                                            REBUTTAL REPORTS OF
DUKE UNIVERSITY, et al.,                               PLAINTIFFS’
         Defendants.                          EXPERTS WENDY DOMINGUEZ AND
                                              TY MINNICH AND EXCLUDE THEIR
                                                   TESTIMONY AT TRIAL


I.     INTRODUCTION

       The Court should strike the “rebuttal” reports of Plaintiffs’ experts Wendy

Dominguez and Ty Minnich (the “New Reports”) because they present new opinions

rather than respond to specific facts or conclusions presented by Duke’s experts. Instead

of addressing head-on the fact that the New Reports cover the same case-in-chief topics

as Plaintiffs’ affirmative expert reports, Plaintiffs spend most of their opposition trying to

burnish Minnich’s and Dominguez’s qualifications or criticize the qualifications of

Duke’s experts. (Dkt. 121, Pls.’ Opp. at 3-5, 7-8, 8-10.) These arguments miss the mark.

The only question here is whether the New Reports are proper rebuttal. They are not.

Plaintiffs’ position – that they can offer new experts with new opinions under the guise of

“rebuttal” whenever they relate to the “same subject matter” as Defendants’ reports (Pls.’

Opp. at 12) – is inconsistent with the legal standards and would allow Plaintiffs to

circumvent Rule 26(a)(2)’s requirements while prejudicing Duke.




     Case 1:16-cv-01044-CCE-LPA Document 124 Filed 10/26/18 Page 1 of 10
II.    ARGUMENT

       A.     The Dominguez Report Is Not Proper Rebuttal

       The purpose of rebuttal experts is “solely to contradict or rebut evidence on the

same subject matter identified by another party.” Boles v. United States, No. 1:13CV489,

2015 WL 1508857, at *1 (M.D.N.C. Apr. 1, 2015) (Mag. J. Auld) (emphasis in original)

(quoting Fed. R. Civ. P. 26(a)(2)(D)(ii)). Thus, “[r]ebuttal experts cannot put forth their

own theories; they must restrict their testimony to attacking the theories offered by the

adversary’s experts.” Id. at *2 (internal quotation marks omitted). Dominguez’s report

violates these maxims.

       Plaintiffs submitted an affirmative report from Michael Geist, who opined on the

process Duke used to monitor recordkeeping fees. Duke responded with an expert report

from Conrad Ciccotello, a professor of finance at the University of Denver who spent

seven years as an adviser and fiduciary to the State of Georgia University Retirement

System. Ciccotello addressed each of the “procedural prudence” points Geist made in his

affirmative report, opining that Duke’s oversight process was reasonable and consistent

with industry practice. When it came time for rebuttal, Plaintiffs offered a rebuttal report

from Geist to defend his opinions and respond to Ciccotello’s criticisms. But Plaintiffs

went far beyond that, because they also identified two brand new experts, Dominguez

and Minnich.1




1
       Minnich’s alleged rebuttal is addressed below.


                                               2


      Case 1:16-cv-01044-CCE-LPA Document 124 Filed 10/26/18 Page 2 of 10
       Plaintiffs try to downplay the fact that Dominguez covers the same ground as

Geist by characterizing her process-related opinions as “background” and “foundation.”

(Pls.’ Opp. at 4.) Her own report belies this characterization. Section IV of Dominguez’s

report (over 20 paragraphs) is entitled “Prudent Fiduciary Practices” and contains

multiple statements about what a “prudent fiduciary” should do. (E.g., Dkt. 116-03,

Dominguez Rep. ¶ 33: “In my experience, a prudent fiduciary conducts appropriate due

diligence to develop an investment menu from which plan participants invest their

retirement savings. This is a fundamental step that any prudent fiduciary must undertake

when overseeing a defined contribution plan.”) These and similar statements are

opinions, and the opinions do not respond to or rebut Ciccotello but rather recapitulate

(and expand upon) opinions that Geist offered in his affirmative report. (See Dkt. 116,

Defs.’ Br. at 4-5.) Duke submits that Section IV of Dominguez’s report (paragraphs 24-

47) should be stricken entirely because it “offer[s] testimony under the guise of ‘rebuttal’

… to provide additional support for [Plaintiffs’] case in chief.” Wise v. C.R. Bard, Inc.,

No. 2:12-CV-01378, 2015 WL 461484, at *2 (S.D. W. Va. Feb. 3, 2015).

       Dominguez also opines on the objective prudence of the top ten investment

options offered by each vendor in Tier 3 of the Duke Plan. (Dominguez Rep. ¶¶ 48-53.)

This is not rebuttal at all, because Ciccotello did not even purport to analyze the objective

prudence of those investments.2 Instead, he merely opined that the Tier 3 investment


2
       Plaintiffs represented at oral argument on their motion for class certification that they
were not alleging underperformance of any investments except the CREF Stock and TIAA Real
Estate Account. (Dkt. 86, Hearing Tr. at 8.)


                                                3


     Case 1:16-cv-01044-CCE-LPA Document 124 Filed 10/26/18 Page 3 of 10
options “reflect[] participant desire to maintain certain long-held investments, invest in a

larger number of low-cost index options, and explore sophisticated investment strategies

across regions and sectors.” (Ciccotello Rep. ¶ 71.) Dominguez’s opinions about the

objective prudence of these Tier 3 options, including her repeated references to “median

peers” and “alpha,” are entirely new, do not respond to Ciccotello, and should have been

presented – if at all – in an affirmative report by the deadline for such reports.

       Finally, in paragraphs 54-55 of Dominguez’s report, she asserts that Duke “knew

most of the Tier III funds were imprudent” because they allegedly did not have a 4- or 5-

star rating from Morningstar, a third party investment rating service. Again, this does not

rebut an opinion offered by a Duke expert, as no Duke expert opined on that subject.

       B.     Minnich’s Report Is Not Proper Rebuttal

       Minnich offers three categories of opinions: (1) opinions about the recordkeeping

fees paid by certain specific educational institutions; (2) opinions about a “reasonable”

recordkeeping fee; and (3) opinions about the process that prudent fiduciaries should use.

None of these is proper rebuttal.

       First, Minnich’s opines in his “rebuttal” report on the recordkeeping fees paid by

certain universities and one public school system – Cal Tech, Stanford, Harvard, New

York University, the Nevada System of Higher Education, and a North Carolina 403(b)

Plan. (Dkt. 116-04, Minnich Rep. ¶¶ 75-91.) At his deposition, Minnich testified that he

discussed these particular institutions because they “were referred to in Mr. Geist’s report

as well as [Duke expert] Mr. Ciccotello’s report. And in response to that, my report is a



                                              4


     Case 1:16-cv-01044-CCE-LPA Document 124 Filed 10/26/18 Page 4 of 10
rebuttal to those prior reports.” (Minnich Dep. at 90:7-14 [Ex A to Weals Decl.]); see

also id. (Minnich Dep. at 97:97:2-6 (“My purpose of including Nevada in this rebuttal

was specific in response to Mr. Geist’s report and the rebuttal by Mr. Ciccotello.”)).

        Contrary to these assertions, Ciccotello’s report does not mention any of these

schools. Moreover, although Plaintiffs’ expert Geist briefly referenced two of those six

in his affirmative report, he did not present data regarding the universities’ recordkeeping

costs. (Dkt. 116-02, Geist Rep. ¶¶ 121 (noting that CalTech consolidated recordkeepers),

140 (noting that Geist has experience with the NYU plan).) Minnich’s discussion of the

six university plans’ fees, and his accompanying conclusions, is not rebuttal.

        Second, Minnich’s opinions about a “reasonable” per-participant recordkeeping

fee each year from 2010-2017 (Minnich Rep. ¶¶ 65-74) also do not constitute rebuttal.

Duke’s experts do not offer any opinion on what constitutes a “reasonable” fee, to which

Minnich could possibly be responding. Instead, Minnich merely opined in his rebuttal

report that he agrees with Plaintiffs’ expert Geist’s opinion in Geist’s affirmative report

because “Mr. Geist’s reasonable recordkeeping opinions are consistent with my

experience.” (Minnich Rep. 65.) Whatever the validity and utility of that type of

endorsement, it is not rebuttal. See, e.g., McKiver v. Murphy-Brown LLC, No. 7:14-CV-

180-BR, 2018 WL 1832964, at *2 (E.D.N.C. Apr. 17, 2018); Wise, 2015 WL 461484 at

*2.3


3
       It is worth noting that Minnich is also an expert for the plaintiffs in Cunningham v.
Cornell Univ., No. 16-cv-06525 (S.D.N.Y.), a case involving nearly identical issues. Not only



                                               5


       Case 1:16-cv-01044-CCE-LPA Document 124 Filed 10/26/18 Page 5 of 10
       Third, Minnich offers his own opinions about the process that he believes prudent

fiduciaries should use. Again, these opinions are offered to bolster Geist’s opinions, not

to rebut any of the opinions offered by the Duke witnesses.

       C.      Duke Is Prejudiced By The Untimely Submission of the New Reports

       Dominguez and Minnich should have been disclosed as affirmative experts, and

Plaintiffs’ failure to do so is grounds for striking the reports and excluding their

testimony. McKiver, 2018 WL 1832964, at *2; Boles, 2015 WL 1508857, at *2.

Plaintiffs do not dispute that Duke is prejudiced; instead they argue that the prejudice was

entirely eliminated because Duke elected to take Minnich and Dominguez’s depositions.

(Pls.’ Opp. at 1-2.) Not so.

       Duke had to depose these experts, because the deadline for deposing expert

witnesses under the Scheduling Order would have passed before its motion will be

resolved. Faced with the choice between deposing the experts now or risking the chance

of not being able to depose them later if the motion is denied, Duke took the prudent

path. Importantly, this path allows the case to continue on schedule while ensuring that a

serious issue Duke had properly raised could be resolved. Certainly, Duke cannot be

punished for diligently following the terms of the parties’ agreed schedule.




was Minnich disclosed as an affirmative expert in that case, Minnich explained at deposition that
his opening report in Cornell offers the same types of opinions regarding recordkeeping fees
supported by the same type of chart as his “rebuttal” report here. (Minnich Dep. at 11:2-18,
13:6-15:12).


                                                6


     Case 1:16-cv-01044-CCE-LPA Document 124 Filed 10/26/18 Page 6 of 10
       Plaintiffs offer no good cause for failing to meet the Court’s deadline for

affirmative expert reports with respect to Dominguez or Minnich. And because Plaintiffs

offered these New Reports – from new experts – as “rebuttal,” they took away Duke’s

opportunity to identify experts to analyze and respond to these new opinions. Just by

way of example, Duke did not have the opportunity to offer expert opinions responding

to the 38 of the 40 Tier 3 funds analyzed by Dominguez, or on the six specific schools

Minnich opines about in his report. To ensure that Duke has a fair opportunity to defend

itself and that the Court has a full and appropriate record, the Court should either strike

these reports or afford Duke an opportunity to provide responsive reports.

                                      CONCLUSION

       Duke respectfully requests that the Court strike the Rebuttal Expert Reports of Ty

Minnich and Wendy Dominguez and exclude them from testifying at trial. If the Court is

not inclined to do so, however, Duke respectfully requests thirty days to submit reports

responding to the opinions offered by Minnich and Dominguez.



Dated: October 26, 2018                  /s/ Jeremy P. Blumenfeld
                                         Jeremy P. Blumenfeld
                                         MORGAN, LEWIS & BOCKIUS LLP
                                         1701 Market Street
                                         Philadelphia, PA 19103-2921
                                         Telephone: 215.963.5000
                                         Facsimile: 215.963.5001
                                         Email: jeremy.blumenfeld@morganlewis.com

                                         Donald L. Havermann
                                         Christopher A. Weals
                                         Abbey M. Glenn


                                              7


     Case 1:16-cv-01044-CCE-LPA Document 124 Filed 10/26/18 Page 7 of 10
                             MORGAN, LEWIS & BOCKIUS LLP
                             1111 Pennsylvania Ave NW
                             Washington, DC 20004-2541
                             Telephone: 202.739.3000
                             Facsimile: 202.739.3001
                             Email: donald.havermann@morganlewis.com
                             Email: christopher.weals@morganlewis.com
                             Email: abbey.glenn@morganlewis.com

                             Lead Counsel for Defendants

                             /s/ Stacy K. Wood
                             Stacy K. Wood (N.C. State Bar No.: 21768)
                             PARKER POE ADAMS & BERNSTEIN LLP
                             Three Wells Fargo Center
                             401 South Tryon Street, Suite 3000
                             Charlotte, NC 28202
                             Telephone: 704.335.9844
                             Facsimile: 704.335.9698
                             Email: stacywood@parkerpoe.com

                             Local Counsel for Defendants




                                 8


Case 1:16-cv-01044-CCE-LPA Document 124 Filed 10/26/18 Page 8 of 10
                          CERTIFICATE OF COMPLIANCE

       Pursuant to this Court’s Local Rule of Civil Practice 7.3(d)(1), I hereby certify that

this brief complies with the type-volume limitation because it contains 1,621 words,

excluding the parts of the brief exempted from the type-volume calculation by Rule

7.3(d)(1).


                                         /s/ Jeremy P. Blumenfeld
                                         Jeremy P. Blumenfeld
                                         MORGAN, LEWIS & BOCKIUS LLP
                                         1701 Market Street
                                         Philadelphia, PA 19103-2921
                                         Telephone: 215.963.5000
                                         Email: jeremy.blumenfeld@morganlewis.com




                                             9


     Case 1:16-cv-01044-CCE-LPA Document 124 Filed 10/26/18 Page 9 of 10
                               CERTIFICATE OF SERVICE

       I hereby certify that on October 26, 2018, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system which will send notification of such filing

and effectuate service to all counsel of record in this matter, including:

 Jerome J. Schlichter                                David B. Puryear, Jr.
 Michael A. Wolff                                    PURYEAR AND LINGLE, PLLC
 Troy A. Doles                                       5501-E Adams Farm Lane
 Heather Lea                                         Greensboro, NC 27407
 Sean E. Soyars                                      (336) 218-0227
 Kurt C. Struckhoff                                  puryear@puryearandlingle.com
 SCHLICHTER, BOGARD & DENTON,
 LLP                                                 Local Counsel for Plaintiffs
 100 South Fourth Street, Suite 1200
 St. Louis, MO 63102
 Phone: (314) 621-6115
 Fax: (314) 621-5934
 jschlichter@uselaws.com
 mwolff@uselaws.com
 tdoles@uselaws.com
 hlea@uselaws.com
 ssoyars@uselaws.com
 kstruckhoff@uselaws.com

 Lead Counsel for Plaintiffs


                                         /s/ Jeremy P. Blumenfeld
                                         Jeremy P. Blumenfeld
                                         MORGAN, LEWIS & BOCKIUS LLP
                                         1701 Market Street
                                         Philadelphia, PA 19103-2921
                                         Telephone: 215.963.5000
                                         Email: jeremy.blumenfeld@morganlewis.com




                                             10


    Case 1:16-cv-01044-CCE-LPA Document 124 Filed 10/26/18 Page 10 of 10
